Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
A telephone call was made to William Fischer on 8-18-21 to request an oral election to the above restriction requirement, but did not result in an election being made.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to feature extraction of fused images, classified in:
	Class 382 IMAGE ANALYSIS
		190 Feature extraction
		191 Multispectral features (e.g., frequency, phase)  
  		192 Feature counting  
   		193 Counting intersections of scanning lines with pattern  
   		194 Counting individual pixels or pixel patterns  
195 Local or regional features
199 Pattern boundary and edge measurements 
286 Measuring image properties (e.g., length, width, or area) 
Class 345 COMPUTER GRAPHICS PROCESSING AND SELECTIVE     VISUAL DISPLAY SYSTEMS
	630 Combining model representations
  
II. Claims 14-18, drawn to labeling objects with graphic overlays, classified in;
Class 345 COMPUTER GRAPHICS PROCESSING AND SELECTIVE     VISUAL DISPLAY SYSTEMS
		629 Merge or overlay
		636 Character and graphics
III. Claims 19-22, drawn to motion detection, classified in: 
  	Class   382 IMAGE ANALYSIS
		107 Motion or velocity measuring
		236 Interframe coding (e.g. difference or motion detection)
Class 375, PULSE OR DIGITAL COMMUNICATIONS
	240.16 Motion vector
Class   348 TELEVISION
	154 Motion detection
The inventions are independent or distinct, each from the other because: Inventions I, II and III are directed to related art of imaging. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed have a different mode of operation (Applicant’s specification paragraphs 9-10) function and effect (Invention I is drawn to transparency using alpha values, shading and occlusion estimation using ambient light. Invention II is drawn to Z-buffers, position coordinates, projection and depression evaluation of surface shapes, and region extraction.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (1) The inventions teach different limitations that may be taught in multiple subclasses not related to each other; and (2) a different field of search will be required, specifically different search queries must be used.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAM
Primary Examiner
Art Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613